989 F.2d 494
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barbara RIORDAN, Plaintiff-Appellant,v.Robert Valiant JONES;  Allewalt & Murphy, P.A.;  Elk NeckState Park;  State of Maryland, defendants-appellees,and Department of Natural Resources, defendant.
No. 92-1914.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 3, 1993Decided:  March 26, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-92-112-S)
Barbara Riordan, Appellant Pro Se.
Jayson Leslie Spiegel, Mark Andrew Gilday, JORDAN, COYNE, SAVITS & LOPATA, Washington, D.C.;  Gary Carlson Duvall, MILES & STOCKBRIDGE, Towson, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before PHILLIPS and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Barbara Riordan appeals from the district court's order granting Defendants' motion for summary judgment.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Riordan v. Jones, No. CA-92-112-S (D. Md. July 2, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED